Title: To Thomas Jefferson from Tench Coxe, 20 March 1791
From: Coxe, Tench
To: Jefferson, Thomas



Sir
March 20th. 1791

I have for some time entertained an opinion that it would be an useful Service to the United States to demonstrate to every man of Candor in the British Nation the very great errors and deviations from fact, which are to be found in Lord Sheffields pamphlet. I have also believed that it would inspire confidence in the minds of our countrymen, and of the foreign nations, who are in alliance with us, if it could be shewn that the British nation have not that Monopoly de facto in our Trade which is too generally supposed. I have commenced a small attempt of that nature, a copy of which I do myself the honor to inclose you, and if the duties of my office permit it, I mean to add a couple of numbers more. I trust that the truths, which will be contained in these papers, will create some serious reflexions in the mind of every American, who wants confidence in the independent resources of this Country and I hope it will evince to Englishmen themselves that they have exceedingly miscalculated with regard to the United States in some essential particulars. You will perceive, Sir, that there is a studious attention to a dispassionate Manner, which I deemed the more necessary as it might become known that the papers were written by a person in a public Situation.
From a disinclination to avoid the Gazette I have given this, as I shall any future numbers, to the Editor of the Museum who  has sent me a few copies. In troubling you with one of them I am influenced as well by a Sense of duty as by the perfect respect with which I have the honor to be, Sir, Your most obedient & most humble Servant,

Tench Coxe

